Citation Nr: 1333572	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right eye disorder.  

3.  Entitlement to service connection for a right ankle disorder.  

4.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1976 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issues of entitlement to service connection for a right eye disorder, a right foot disorder and for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's diagnosis of PTSD is based on a non-combat stressor that has not been corroborated by credible evidence.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The RO provided the appellant pre-adjudication notice by letter dated in May 2004, prior to the initial decision in August 2004.  Although this is not the decision on appeal, the record indicates that the rating decision did not become final because new and material evidence was submitted within the year of its issuance.  38 C.F.R. § 3.156(b).  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports are in the file.  The medical evidence in the file is sufficient since in this case the Veteran has been diagnosed with PTSD.  The determinative evidence in this claim concerns verification of the claimed stressors, and VA attempted to verify the reported stressors.  Thus, a remand for any further examination is not necessary.  The Veteran has at no time referenced outstanding private treatment or other records that he wanted VA to obtain or that he felt were relevant to the claim. 

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Taking into account all relevant evidence, the Board finds that service connection is not warranted for PTSD.  Initially, the Veteran has not alleged stressors involving combat, and the evidence does not show that the Veteran engaged in combat.  Consequently, either the Veteran's alleged stressors must be verified, or the stressors must at least be consistent with the places, types, and circumstances of his service.

Generally, where a Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Credible supporting evidence that the claimed in-service stressor actually occurred means that there is a legal standard that must be met and the Veteran's report of the incident must be supported by service or civilian documentation of the incident, or, if that is not available, there must be other evidence that would lead to the reasonable conclusion that the incident occurred.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The Veteran alleges he has PTSD resulting from experiencing several stressor events during military service.  The Veteran has reported stressors as follows: that while in basic training in September 1976, another soldier threatened their drill sergeant with a rifle while the Veteran was standing next to him; that while in Germany, during winter weather (possibly in March 1978, winter 1978/1979, or winter 1979), he witnessed a parked truck roll downhill onto a tent in which a captain was sleeping crushing him; and that a friend who was under the influence of drugs attempted to jump off a building and that when the Veteran intervened to try to stop him, he was almost pulled off the roof himself.  He has also reported that once he became lost in the woods by himself and became very frightened during field exercises and that when he was driving a jeep it fell into a ditch.  He has indicated that he did not know the names of service persons who were killed or injured.   

The Veteran's service treatment records are negative for complaints or findings related to psychiatric disability, including PTSD.  At separation in June 1979, psychiatric evaluation was normal.  The service personnel records also reflect no findings or notations indicative of PTSD.  

The Veteran's first report of psychiatric care came in August 1996, when VA records show a diagnosis of adjustment disorder.  PTSD is noted in an August 2005 statement from a VA examiner as having been treated since March 2004.  VA records show diagnoses of PTSD thereafter.  (See, e.g. outpatient treatment record of July 2005).  As well there is a May 2008 letter from a VA clinical psychologist in which it is reported that the Veteran had been treated since December 2007 and that he has severe symptoms of PTSD.  The examiner stated that the PTSD stems from traumatic events in service.  He listed the stressors which the Veteran has reported.  The examiner opined that it is more likely than not that the Veteran's condition of PTSD is directly related to and a direct result of his time in the military. 

Although there is no record of any complaints, diagnosis, or treatment for PTSD during active duty service, post-service medical records do reflect diagnoses of PTSD.  However, this, alone, does not satisfy the criteria for service connection because only one element necessary to establish service connection for PTSD is met.  In other words, in addition to the diagnosis, there must be credible supporting evidence of an alleged in-service stressor to support the diagnosis of PTSD.  
38 C.F.R. § 3.304(f).  

Review of the record does not reflect that any of the above noted stressors have been verified.  In a March 2009 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator, a Finding of Unavailability detailed the efforts taken to verify the Veteran's stressors.  It was determined that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the JSRRC and/or insufficient to allow for a meaningful search of Marine Corps or National Archive and Records Administration (NARA) records.  It was noted that the JSRRC does not house records dealing with personal trauma incidents and thus a meaningful search could not be conducted to corroborate the declared stressor.  It was noted that all procedures to obtain this information from the Veteran had been followed and efforts have been documented in the file.  It was determined that further attempts would be futile.  In this regard, it was pointed out that the following efforts were made in order to obtain the information necessary to corroborate the stressful events: the DD 214; the May 2004 notice letter; the service treatment records; and the service personnel records.  

In an October 2009 report, the JSRRC indicated that the United States Combat Readiness Center (CRC) did not document an incident dating between January 11, 1977, and March 1, 1978, in which a vehicle ran over a Lieutenant and killed him in Germany.  The JSRRC added that the United States Military Casualty reports from January 11, 1977, to March 1, 1978, showed five Lieutenants killed during the reported period.  The JSRRC reported that because the Veteran did not provide the name of the individual who was killed, it was unable to verify if any of the casualties were the result of the stated stressor.  

While there is evidence, post-service, of a diagnosis of PTSD found by examiners to be related to service, there is no corroborative evidence that supports the Veteran's allegations.  Although requested to do so, the Veteran did not provide specific details, such as names or precise and/or consistent dates, that would allow for verification by VA of the claimed events, and he has presented no corroborative evidence of his own.  The Board acknowledges that the Veteran reported that the stressors involving the motor vehicle incident occurred during "winter weather."  The Veteran has provided conflicting histories as to when specifically the incident occurred, however, alternately reporting that it occurred in "winter," in March 1978, in winter 1978/1979, and winter 1979.  In the absence of more specific information, or at least a consistent time period to check, the Board finds the history that the stressor occurred during winter weather is too vague:  stressor verification requires at a maximum a three-month date range or the name of the deceased.  

Further, service treatment records do not show that the Veteran was seen or treated for any psychological difficulties that any claimed stressor may have wrought. Although the service personnel records do reflect some Article 15 proceedings, the records, notably the reported dates of the improper behavior and reported nature of the improper behavior, do not suggest that the behavior was incidental to one of the reported stressors, and the Board finds the existence of Article 15 proceedings, standing alone, does not verify the reported stressors.  In short, there is no service record or other corroborative evidence that indicates that the Veteran's alleged stressor events occurred. 

As there is no credible supporting evidence other than the Veteran's own statements that the alleged in-service, noncombat-related stressors occurred, and to the extent that the diagnosis of PTSD was predicated on the alleged in-service, noncombat-related stressors, the Board rejects the diagnosis of PTSD as not in accordance with 38 C.F.R. § 3.304(f).  Thus, a legal requirement for establishing service connection for PTSD is not met.  The diagnosis of PTSD was based on the Veteran's unverified allegations, and as such it has no probative value and cannot serve to verify the incident had occurred.  Because the current diagnosis of PTSD is not predicated on independent and credible supporting evidence that the alleged in-service, noncombat- related stressors occurred, the second element of 38 C.F.R. § 3.303(f) is not met and service connection for PTSD is not established.  See Shedden, 381 F.3d 1163 (providing that if the Veteran fails to demonstrate any one of the elements for a grant of PTSD, including, a verified in-service stressor event, denial of service connection will result).  

The Board would point out that it is aware that the Veteran has been diagnosed with anxiety disorder and depression during the course of this appeal; however, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder other than PTSD was denied by the RO in the January 2006 as a separate issue and the Veteran disagreed only with the issue addressing PTSD.  Thus, the Board will not address the issue regarding any psychiatric disorder other than PTSD as determined above.    


ORDER

Service connection for PTSD is denied.  


REMAND

A Right Foot Disorder

The Veteran seeks service connection for a right foot disorder.  He claims that exposure to extreme cold while stationed in Germany caused him to have frostbite and that his current complaints of pain and numbness are related to that exposure.  (See, July 2009 RO hearing testimony).  The Veteran is competent to attest to cold exposure during his service in Germany.  His service records show he was stationed in Germany during service.  He was examined by VA in November 2011.  At that time, the examiner noted no musculoskeletal disorder of the right foot and stated that the ache and numbness of the right foot did not represent treatment in service for a bruised tender fourth metatarsal head.  The examiner did not offer an opinion regarding the Veteran's claim of having residuals of frostbite in the right foot.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances and in light of the duty to assist, a VA examination with a nexus opinion is warranted to determine the nature and etiology of the current right foot disability. 

A Right Ankle Disorder

The Veteran was treated in service for right ankle sprains in January 1976 and in January 1979.  On VA examination in November 2011, he was diagnosed with a small osteophyte arising from the dorsal aspect of the talus, which, it was noted, generally occurs in the presence of osteoarthritis.  The VA examiner stated that historically the Veteran sustained a right sided ankle fracture in the 8th grade while playing baseball and running the bases.  The Veteran reported that the right ankle was casted for two months.  In the opinion offered by the clinician, it was stated that there was insufficient evidence to form a direct nexus opinion between the right ankle disorder and his military service.  The examiner stated that this was so especially given the history of a high ankle fracture in eighth grade.  The examiner stated that this leads to the probability that the condition existed prior to service.  The examiner stated that the osteophyte formation may represent the trauma that occurred prior to service.  Thus, the record has raised the theory of aggravation of a preexisting disorder.  VA must address all theories of entitlement raised by the record.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new theory of etiology regarding the same underlying disorder does not result in a "new" claim for adjudication purposes).  The examiner must provide adequate opinions as to direct service connection and aggravation of a pre-existing condition.  Barr, 21 Vet. App. at 312.  

A Right Eye Disorder

The record shows that at service entrance the Veteran's uncorrected vision was 20/70 on the right.  The Veteran was treated during service for right eye twitching and blurred vision.  At separation in June 1979, his visual acuity was 20/50 on the right, corrected to 20/20.  In 2004, VA records show that the Veteran was noted to have a detached right eye retina and the right retina was reattached.  He has not undergone a VA examination for a nexus opinion regarding the etiology of any current right eye disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any current right foot disorder found is related to his military service-to include due to exposure to cold weather.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Following examination of the Veteran, the examiner should offer a medical nexus opinion concerning the likelihood that the Veteran suffered a cold injury during service, and if so, that the cold injury caused the Veteran's current right foot symptoms, which include pain and numbness.  

The examiner is advised that the Veteran is competent to describe his symptoms, both in service and following service, and to describe his own personal experiences.  The examiner is asked to indicate which symptoms are consistent with the residuals of a cold injury.

The examiner is asked to consider the Veteran's statements that he had a cold exposure while in service as credible, despite the lack of documentation, and to opine on the likelihood that his current symptoms would have resulted from that.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  Indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

All rendered opinions must be supported with explanatory rationale, citing to specific evidence in the file if necessary.

3.  Schedule the Veteran for an examination to determine whether the Veteran has a right ankle disability that had its onset or was aggravated during active service or; if arthritis is diagnosed, manifested to a compensable degree within one year of active service, or; is otherwise related to any incident of service, or; whether it existed prior to service and was aggravated beyond its natural progression by service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  

The following considerations will govern the opinion:

a) All pertinent symptomatology and findings must be reported in detail.  

b) The examiner must take a detailed history from the Veteran.  The Veteran must be examined and diagnostic tests performed.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether: 

On the basis of the clinical record, can it be clearly and unmistakably concluded that the Veteran's right ankle disability preexisted his entry into active military service?

If it is found that the right ankle disability did clearly and unmistakably pre-exist service, can it also be clearly and unmistakably concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

If the right ankle disability is not found to have so preexisted service, did it have its onset during active military service? 

If arthritis is diagnosed, did it manifest within one year of separation from service? 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4.  Schedule the Veteran for a VA eye examination to determine the etiology of any currently diagnosed right eye disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  

Following examination of the Veteran, the examiner should offer a medical nexus opinion concerning the likelihood that any currently diagnosed right eye disorder is related to his military service.  The examiner is advised that the Veteran is competent to describe his symptoms, both in service and following service, and to describe his own personal experiences.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  Indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

All rendered opinions must be supported with explanatory rationale, citing to specific evidence in the file if necessary.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


